Title: From James Madison to Nathan Sanford, 2 July 1806
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State July 2d. 1806.

The Consul of the United States at the Cape of Good Hope has informed me, that it appeared from an inspection of the log book of the Ship Charles & Harriet of Newport, R. I. that on the 29 Novr: last, the Ship Aspasia, of New York, sailed from Mosambique xx with a Cargo of Slaves, for the Rio de la plata.  Should you be able to procure the necessary evidence I request you to enter prosecutions against the persons & property liable to them.  I am &c.

James Madison

